EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert McRae on 03/05/2021.
The application has been amended as follows: 
In the claims
Claim 1,
A drip edge for diverting water from a roof to a midline of a gutter comprising: a substantially vertical arm comprising a lower end, a middle portion and an upper end; 
an angled arm adjacent said upper end and angling substantially upward and outward from said upper end of said vertical arm; 
a lower diverter arm extending from an upper edge of said angled arm and angling downward and away from said vertical arm; and  
an upper diverter arm contiguous with said lower diverter arm at an upper end lower diverter arm and extending in an upward direction from the upper end of said lower diverter arm;
wherein said lower diverter arm and said angled arm join to define an obtuse angle and said upper diverter arm and said angled arm join to define an acute angle 
Claim 6,
The drip edge for diverting water from a roof to a midline of a gutter as set forth in Claim 4 wherein said upper diverter above said upper edge of said angled arm.
Claim 11,
A drip edge for diverting water from a roof to a midline of a gutter comprising: a substantially vertical arm comprising a lower end, a middle portion and an upper end; 
an angled arm adjacent said upper end and angling substantially upward and outward from said upper end of said vertical arm; 
a diverter arm extending from an upper edge of said angled arm comprising a first sidewall angling downward and away from said vertical arm,
and a second sidewall adjacent and connected to said first sidewall and extending backward at a predefined angle upward and outward from said angled arm, and said diverter arm extends sufficiently downwardly to prevent water from rolling along and underneath said lower diverter arm; and 
wherein said diverter arm and said angled arm join to define an obtuse angle and an acute angle opposite said obtuse angle.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Figures 1 and 2, the lead line of 24 should be pointing towards the joint between the upper diverter arm and the lower diverter arm as shown in .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Upon further consideration of the claims and prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of a vertical arm, an angled arm, a lower diverter arm and an upper diverter arm having the structural limitations as recited in the claims. Examiner believes that it will not be obvious to one of ordinary skill in the art to modify the prior art of record to reach applicant’s claimed invention without impermissible hindsight.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        3/5/2021